United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                             July 23, 2007

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                  No. 06-41025
                                Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

v.

FELIPE ANZALDUA,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 7:06-CR-4-1
                       --------------------

Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*

      Felipe Anzaldua appeals the sentence imposed following his

guilty-plea conviction of possessing with the intent to distribute

approximately 38 kilograms of marijuana.                  He argues that the

district court clearly erred in denying him a minor-role adjustment

pursuant to U.S.S.G. § 3B1.2.

      The district court’s finding that Anzaldua was not a minor

participant in his offense of conviction is plausible in light of

the   record   as   a   whole   and,   thus,   is   not    clearly    erroneous.



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-41025
                               -2-

See United States v. Villanueva, 408 F.3d 193, 203-04 (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).

     AFFIRMED.